DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/22/2020 and  10/04/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 04/30/2020 are accepted by the examiner.
Priority
  	The application is filed on 04/30/2020 and therefore the effective filing date of the  application is 04/30/2020. 
  			Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carboni  et al. (US 20110051930 A1, hereinafter, Carboni) in view of Kain (US 10,621,164 B1).
 	Regarding claim 1, Carboni discloses a mobile work machine data capture system comprising: 
 	[a robustly-identifiable sensor module having a task sensor that provides a task sensor signal indicative of a task] (Paragraph 0037: the wireless nature the communications between the IoT devices in the irrigation control group 206 may allow the interception of data through the radio signals. As the IoT devices may be constrained sensors); and 
 	a processor communicatively coupled to the robustly-identifiable sensor module (Paragraph 0045: such as the IoT devices, may interact to accomplish a larger function, goal or workflow, for example, to form the fog device 302. Objects may be identified in terms of their type, e.g., the function performed, and instance, e.g., presence. Multiple object instances may have the same type identity, but may have unique instance identities. Further, multiple object instances may be organized into groups where an instance of the grouping may have an identity), 
 	the processor being configured to issue a challenge to the robustly-identifiable sensor module (Paragraph 051: when applied to object identities, also follows the three abstractions of object instance, object type, and meta-identity. For an object instance, the authentication challenge-response establishes that the current interaction can only be with a particular instantiation of the object. For an object type, the authentication challenge-response attests that the current interaction is constrained by the semantics of type identification) and 
 	compare a response from the robustly-identifiable sensor module to an expected response to authenticate the robustly-identifiable sensor module (Paragraph 0145: receiving the data value and an identification value from the publisher, determining a comparison value, wherein the comparison value is a value for a pseudorandom number function. A stored response value and the data value are used as seeds for the pseudorandom number function, and the comparison value is compared to the identification value to confirm an identity of the publisher), 
 	the processor being further configured to generate an indication of authentication failure if the response from the robustly-identifiable sensor module does not match the expected response (Paragraph 0024: IoT devices are provided that allow sensor authentication, for example, confirming that the data has been produced by an expected or proper sensor. Further, the techniques may be used to confirm that the sensor has been deployed in the proper physical environment, providing a context authentication. The sensor authentication may take advantage of a physically unclonable function (PUF), which may be computationally inexpensive and may also be leveraged to provide the second property, giving the context authentication).
	Carboni does not explicitly states but Kain from the same or similar fields of endeavor teaches a robustly-identifiable sensor module having a task sensor that provides a task sensor signal indicative of a task (Col. 19, lines 45-50: artificial intelligence: programming or code stored and executable by processing circuitry to interpret data, to learn from such data, and to use those learnings to achieve specific goals and tasks through flexible adaptation)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a robustly-identifiable sensor module having a task sensor that provides a task sensor signal indicative of a task as taught by Kain in the teachings of Carboni in order to collect and aggregate data from contributing members and determine incompleteness and incorrectness of data, and improve the data automatically (Kain, Abstract).
 	Regarding claim 2, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 1, wherein the robustly- identifiable sensor module includes a physically unclonable function module and wherein the response from the robustly-identifiable sensor module is based on a characteristic of the physically unclonable function module (Carboni Paragraphs 0009, 0024: FIG. 4 is a schematic  diagram of authentication of a publisher (sensor) using a physically unclonable function (PUF) to register with a subscriber .. confirm that the sensor has been deployed in the proper physical environment, providing a context authentication. The sensor authentication may take advantage of a physically unclonable function (PUF)).
 	Regarding claim 3, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 1, wherein the task sensor is a soil organic matter sensor (Carboni Paragraph 0032: an irrigation control group 206 may include IoT devices in an agricultural setting. These IoT devices may include soil moisture sensors, irrigation control valves, weather sensors, and the like. The irrigation control group 206, or other subgroups, may be in communication with the cloud 202 through wireless links 20).
 	Regarding claim 4, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 1, wherein the task sensor is configured to provide an indication of accumulated hours of operation (Carboni Paragraph 0082: the EM seed may then be used to generate a series of challenge values that are indexed across the possible range of measured values that a sensor may occupy. The sensor may be the same sensor reporting values or a different sensor common to the publisher and the subscriber, such as time, location, proximity, or temperature, among others).
 	Regarding claim 5, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 1, and further comprising a first robustly-identifiable location/motion module coupled to the processor, the processor being configured to issue a challenge to the first robustly-identifiable location/motion module (Carboni Paragraph 0082: the EM seed may then be used to generate a series of challenge values that are indexed across the possible range of measured values that a sensor may occupy. The sensor may be the same sensor reporting values or a different sensor common to the publisher and the subscriber, such as time, location, proximity, or temperature, among others) and 
 	compare a response from the first robustly-identifiable location/motion module to an expected response to authenticate the first robustly-identifiable location/motion module, the processor being further configured to generate an indication of authentication failure if the response from the first robustly-identifiable location/motion module does not match the expected response (Carboni Paragraph 0145: receiving the data value and an identification value from the publisher, determining a comparison value, wherein the comparison value is a value for a pseudorandom number function. A stored response value and the data value are used as seeds for the pseudorandom number function, and the comparison value is compared to the identification value to confirm an identity of the publisher).
 	Regarding claim 6, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 5, wherein the first robustly- identifiable location/motion module includes a GPS receiver (Carboni Paragraph 0114: the transceiver 1410 may communicate with devices 1412 using multiple standards or radios for communications at different range. For example, the IoT device 1400 may communicate with geographically proximate devices, e.g., within about 10 meters, using a local transceiver based on BLE)
 	Regarding claim 7, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 5, wherein the first robustly- identifiable location/motion module includes an inertial measurement unit (Carboni Paragraph 0127:  verify that the operational context, e.g., the operational environment, is correct for the IoT device 1400. The context verifier 1450 may use a Bayesian PUF model 1452 that provides a probability that a measured value was collected within the correct context).
  	Regarding claim 9, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 5, and further comprising a second robustly-identifiable location/motion module coupled to the processor, the processor being configured to issue a challenge to the second robustly-identifiable location/motion module (Carboni Paragraph 0082: the EM seed may then be used to generate a series of challenge values that are indexed across the possible range of measured values that a sensor may occupy. The sensor may be the same sensor reporting values or a different sensor common to the publisher and the subscriber, such as time, location, proximity, or temperature, among others) and 
 	compare a response from the second robustly-identifiable location/motion module to an expected response to authenticate the second robustly-identifiable location/motion module, the processor being further configured to generate an indication of authentication failure if the response from the second robustly-identifiable location/motion module does not match the expected response (Carboni Paragraph 0145: receiving the data value and an identification value from the publisher, determining a comparison value, wherein the comparison value is a value for a pseudorandom number function. A stored response value and the data value are used as seeds for the pseudorandom number function, and the comparison value is compared to the identification value to confirm an identity of the publisher).
 	Regarding claim 10, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 1, wherein the processor is a robustly-identifiable processor (Carboni Paragraph 0051: the authentication challenge-response establishes that the current interaction can only be with a particular instantiation of the object. For an object type, the authentication challenge-response attests that the current interaction is constrained by the semantics of type identification).
 	Regarding claim 11, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 10, wherein the robustly- identifiable processor is configured to employ a processor physically unclonable function to authenticate the processor (Carboni, Abstract: receiving a challenge vector from a subscriber and determining a response vector using a physically unclonable function (PUF) for each challenge value in the challenge vector to generate a response value).
  	Regarding claim 12, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 1, and further comprising a robustly-identifiable identifiable wireless communication module coupled to the processor, the processor being configured to issue a challenge to the robustly-identifiable wireless communication module (Carboni Paragraph 0082: the EM seed may then be used to generate a series of challenge values that are indexed across the possible range of measured values that a sensor may occupy. The sensor may be the same sensor reporting values or a different sensor common to the publisher and the subscriber, such as time, location, proximity, or temperature, among others) and 
 	compare a response from the robustly-identifiable wireless communication module to an expected response to authenticate the robustly-identifiable wireless communication module, the processor being further configured to generate an indication of authentication failure if the response from the robustly-identifiable wireless communication module does not match the expected response (Carboni Paragraph 0145: receiving the data value and an identification value from the publisher, determining a comparison value, wherein the comparison value is a value for a pseudorandom number function. A stored response value and the data value are used as seeds for the pseudorandom number function, and the comparison value is compared to the identification value to confirm an identity of the publisher).
 	Regarding claim 13, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 12, wherein the robustly- identifiable wireless communication module includes a physically unclonable function module and wherein the response from the robustly-identifiable wireless communication module is based on a characteristic of the physically unclonable function module (Paragraph 0024: the techniques may be used to confirm that the sensor has been deployed in the proper physical environment, providing a context authentication. The sensor authentication may take advantage of a physically unclonable function (PUF), which may be computationally inexpensive and may also be leveraged to provide the second property, giving the context authentication).
 	Regarding claim 14, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 12, wherein the robustly- identifiable wireless communication module is configured to securely communicate with a remote device (Paragraph 0032: the irrigation control group 206, or other subgroups, may be in communication with the cloud 202 through wireless links 208, such as LPWA links, and the like. Further, a sub-network 210, using wired or wireless links, may allow the IoT devices to communicate with each other, such as through a local area network, a wireless local area network).
 	Regarding claim 15, the combination of Carboni and Kain discloses the mobile work machine data capture system of claim 14, wherein the secure communication includes cryptographic communication (Carboni Paragraph 0030: the data trustworthiness of the data sourced by sensors installed in the field may be enhanced, as described herein, by the PUF and the addition of chaff to the data stream, termed steganography. These techniques may be less computationally demanding than the use of cryptographic signatures).
 	Regarding claim 16; Claim 16 is similar in scope to claims 1 and 12-14, and is therefore rejected under similar rationale.
 	Regarding claim 17, the combination of Carboni and Kain discloses the system of claim 16, wherein the immutable ledger is a distributed, immutable ledger that employs blockchain (Carboni Paragraph 0052: blockchains may be used to provide the information both for authentication and for formation of the devices. Blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use. As used herein, a blockchain is a distributed database of identity records that is made up of data structure blocks. ).  
 	Regarding claim 18, the combination of Carboni and Kain discloses the system of claim 16, wherein the second data capture system captures data relative to at least one of location, time, and actions of the mobile machine (Carboni Paragraph 0082: the EM seed may then be used to generate a series of challenge values that are indexed across the possible range of measured values that a sensor may occupy. The sensor may be the same sensor reporting values or a different sensor common to the publisher and the subscriber, such as time, location, proximity, or temperature, among other).  
 	Regarding claim 19, the combination of Carboni and Kain discloses the system of claim 16, wherein the remote computer system is configured to compare the acquired data with the additional data and generate a deviation signal if there is a discrepancy exceeding a pre-selected threshold (Carboni Paragraph 0014: more distant devices, e.g., within about 50 meters, may be reached over ZigBee or other intermediate power radios. Both communications techniques may take place over a single radio at different power levels).
 	Regarding claim 20; Claim 20 is similar in scope to claims 1, 6, and 15, and is therefore rejected under similar rationale.
Allowable Subject Matter 

6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner Notes 
7.	The Examiner notes that incorporating the combined limitations of claims 17, 18, and 19 into independent claim 16 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claim 20 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pointcheval et al. (US 20210083862 A1) discloses a key agreement system, method, and apparatus are provided. The method includes: generating, by a first device, a private-public key pair, sending a public key in the private-public key pair to a second device, and receiving a ciphertext and a commitment value.
Leon (US 20180359259 A1) discloses plurality of system nodes coupled via a dedicated private network is described herein. The nodes offer an end-to-end solution for protecting against network-based attacks. The nodes can also execute applications locally at the request of a user device such that a user operating the user device can use the applications executed locally on the nodes as if the applications were executing locally on the user device.
9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498